DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2,  5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257168) in view of Lee et al. (US 20180301933) and further in view of Okazawa (US 2017/0336520)

Re Claim 1; Singh discloses a wireless power transmitting device and a method, (110) comprising: 
a coil (114); 
wireless power transmitting circuitry (233) coupled to the coil (114) and configured to transmit wireless power signals to a wireless power receiving device (120) with a receiving coil (124); 
a pinging frequency of the wireless power transmitter during a sleep mode of the wireless power transmitter.) and 
in a standby mode, determine whether an external object is present by directing the oscillator to supply the probe signal to the coil in bursts (ping) separated by respective periods of time in which no probe signals are supplied to the coil by the oscillator,(par. 0052-0054)
 Singh does not disclose plurality of coils and wherein each burst includes a plurality of coil scans, successive coil scans in the plurality of coil scans are separated by a first duration during each of the plurality of coils scans, the probe signal is applied to a different respective one of the plurality of coils in sequence and wherein each period of time in which no probe signals are supplied to the coil by the oscillator has a second duration greater than the first duration.
However in an analogous art, Lee discloses plurality of coils (1610-1630) and wherein each burst includes a plurality of coil scans, during each of the plurality of coils scans, the probe signal is applied to a different respective one of the plurality of coils in sequence. (Fig. 17)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the single transmission coil coupled to the inverter 112 disclosed by Singh with the plurality of transmission coils disclosed by Lee motivated by the desire increase the amount of power transmitted to the load and also control the amount of power to be transmitted based on the control switches coupled to the coils.

However Okazawa discloses a detail of probe signals used in waking up devices wherein each period of time in which no probe signals are supplied to the coil by the oscillator has a second duration greater (sleep) than the first duration (transmsission). (Fig. 7a)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have transmitted the pinging signal with the specified times disclosed motivated by the desire to effective save power by intermitting transmitting the ping signals. 

Re Claim 2; Singh discloses wherein the probe frequency of the probe signal is the same during each of the bursts. (Par. 0052-0054)

Re Claim 5; The combination of references disclosure has been discussed above. 
wherein the receiving coil is in a wireless power receiving circuit that is configured to resonate at a wireless power receiving circuit resonant frequency, 
The combination does not disclose wherein the wireless power receiving circuit resonant frequency is 1 MHz, and wherein the probe frequency is at least 1 MHz.
However It would have been obvious to one having ordinary skill in the art at the filing of the invention was made to have power receiving circuit resonant frequency is 1 MHz, and wherein the probe frequency is at least 1 MHz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Re Claims 10 and 11; Park discloses wherein the between 26 milliseconds to 28 milliseconds and the second duration is between 30 milliseconds to 300 milliseconds.
The combination does not disclose wherein each of the coils scans has duration between 0.5 milliseconds and 2 milliseconds and wherein the second duration is greater than 800 milliseconds.
However It would have been obvious to one having ordinary skill in the art at the filing of the invention was made to have the first duration is between 0.5 milliseconds and 2 milliseconds and wherein the second duration is greater than 800 milliseconds., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257168) in view of Lee and further in view of  Park (US 2016/0241085) and Brumley et al (US 20160087685)

Re Claims 3, and 4; The combination of Singh in view of Hamaguchi and further in view of Park disclosure has been discussed above. 
The combination fails to disclose wherein the receiving coil is in a wireless power receiving circuit that is configured to resonate at a wireless power receiving circuit resonant frequency and wherein the probe frequency is greater than the wireless power receiving circuit 
However Brumley does not disclose wherein the receiving coil is in a wireless power receiving circuit that is configured to resonate at a wireless power receiving circuit resonant frequency and wherein the probe frequency is greater than the wireless power receiving circuit resonant frequency and wherein the probe frequency is equal to 101% to 150% of the wireless power receiving circuit resonant frequency. (Par. 0044).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the probe frequency greater than the wireless power receiving circuit resonant frequency motivated by the desire to effectively reach the receiver with the higher frequency so that power is transferable. 


Claims 6-8  are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257168) in view of Hamaguchi and further in view of  Park (US 2016/0241085) and Wang et al. (US 2016/0268842)
Re Claims 6-8; the combination of Singh in view of Hamaguchi and further in view of Park has been discloses wherein the control circuitry is configured to: in response to determining that the external object is the wireless power receiving device, transmit wireless power signals to the wireless power receiving device.(Par. 0038, 42 etc.)

The combination does not disclose  further comprising an analog-to-digital converter configured to measure signals at the probe frequency, wherein the control circuitry is configured 
However Wang discloses an analog-to-digital converter (140) configured to measure signals at the probe frequency, wherein the control circuitry is configured to: determine that the external object is present in response to the analog-to- digital converter detecting a voltage drop at a node between the oscillator and the coil, wherein the control circuitry is configured to: in response to determining that the external object is present, obtain measurements to determine whether the external object is the wireless power receiving device with the receiving coil or a foreign object.(Par. 223, 24, 34 etc.). 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to include the ADC of Wang to the device of Park motivated by the desire to measure the change in voltage from the detection of a receiver so that the transmitter accurately detects the presence of the receiver based on the change in voltage determined. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2013/0257168) in view of Hamaguchi  and further in view of Park (US 2016/0241085) and Wang et al. (US 2016/0268842) and Oettinger (US 2015/0285926)


Re Claim 9; the combination of Singh in view of Hamaguchi and further in view of park and Wang discloses wherein obtaining measurements to determine whether the external object is the wireless power receiving device with the receiving coil or the foreign object comprises: as discussed above.
The combination does not disclose using impulse response measurement circuitry, measuring decay of an impulse response signal that is produced in response to a pulse being applied to the coil.
However Oettinger discloses using impulse response measurement circuitry, measuring decay of an impulse response signal that is produced in response to a pulse being applied to the coil. (Fig. 11, 3 etc.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have measured the decay of the signal transmitted in order to determine the presence of either a receiver or a foreign object so that an appropriate action is taken either to transfer power or not. 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180301933) in view of Muratov (20170117756)
Re Claim 12; Lee discloses a method of using a wireless power transmitting device having wireless power transmitting circuitry (110) that transmits wireless power signals to a wireless power receiving device (120) using a coil (111-113), the method comprising: 
in a standby mode, monitoring the coil for presence of an external object by periodically supplying, with an oscillator (610), a probe signal (detecting signal 117) to the coil at a probe frequency; (Fig. 2 and 4 and par 0024,25, 0035 for the frequency)

in response to determining that the external object is the wireless power receiving device, wirelessly transmitting power from the coil to the wireless power receiving device.(par. 0090)
Lee does not disclose wherein the wireless power receiving device has a wireless power receiving circuit with an associated wireless power receiving circuit resonant frequency and a probe signal to the coil at a probe frequency equal to 101% to 150% of the wireless power receiving circuit resonant frequency. 

Muratov shows a wireless power transmitting device (1). The device (1) comprises a coil
(10), wireless power transmitting circuitry (7), a wireless power receiving device (11) with a coil
(12), control circuitry (5), and measurement circuitry (16). More specifically, the wireless power
transmitter (1) and receiver (11) are configured to operate at a resonant frequency [0029,35].
Such being thee anticipated resonant frequency. The control circuitry (5) is configured to control
transmission of the wireless power signals [0030]. The measurement circuitry (16) is configured
to detect external foreign objects [0033]. More specifically, the measurement circuitry (16) is
coupled to the coil (10), as seen in Figures 1 and 4A and 4B, and includes an oscillator (22) that
applies a probe signal at a desired probe frequency [0042]. The probe signal frequency is larger
than that of the resonant frequency of the transmitter and receiver as seen in Figure 2 [0034].
The measurement circuitry (16) also includes an analog to digital converter (ADC) that is
configured to measure signals at the probe frequency, for example, the measured current through
the transmit coil (10) [0044]. Finally, the probe signal can cover a range from .5 to 1.5 times the
range covering 50% to 150%, and also covers the entire claimed range of 101% to 150% [0050]. (Par 0050)
	Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have the wireless power receiving device having a wireless power receiving circuit with an associated wireless power receiving circuit resonant frequency and a probe signal to the coil at a probe frequency equal to 101% to 150% of the wireless power receiving circuit resonant frequency in order to effectively communicate with the receiver so that power is adequately transmitted to avoid power wastage. 

Re Claim 15; Lee discloses wherein the coil is one of a plurality of coils and wherein monitoring the coil comprises supplying the probe signal to each of the plurality of coils in sequence.(par. 0035, Fig. 17)

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180301933) in view of  Muratov  and further in view of Wang et al. (US 2016/0268842)
Re Claim 16; Lee discloses wherein the control circuitry is configured to: in response to determining that the external object is the wireless power receiving device, transmit wireless power signals to the wireless power receiving device.(See the rejection above.)
Lee does not disclose wherein monitoring the coil for presence of the external object comprises measuring a voltage of a node between the oscillator and the coil and wherein detecting the external object comprises detecting a drop in the voltage of the node between the oscillator and the coil.

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to include the ADC of Wang to the device of Lee motivated by the desire to measure the change in voltage from the detection of a receiver so that the transmitter accurately detects the presence of the receiver based on the change in voltage determined. 

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180301933) in view of  Muratov and further in view of Wang et al. (US 2016/0268842) and Oettinger (US 2015/0285926)

Re Claim 17; the combination of Lee in view of Wand has been discussed above.
The combination does not disclose wherein obtaining the measurements to determine whether the external object is the wireless power receiving device comprises: using impulse response measurement circuitry, measuring decay of an impulse response signal that is produced in response to a pulse being applied to the coil.
	However Oettinger discloses using impulse response measurement circuitry, measuring decay of an impulse response signal that is produced in response to a pulse being applied to the coil. (Fig. 11, 3 etc.)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have measured the decay of the signal transmitted in order to determine the presence of either a receiver or a foreign object so that an appropriate action is taken either to transfer power or not. 

Response to Arguments
Applicant's arguments filed 10/22/20221 have been fully considered but they are not persuasive. 
	Re Claim 1, applicant argues that the combination of references does not teach “wherein . . . successive coil scans in the plurality of coil scans are separated by a first duration and each period of time in which no probe signals are supplied to the plurality of coils by the oscillator has a second duration greater than the first duration as shown in Fig. 14 of applicant’s specification.” 
Applicant argues that the ref Okazawa which the examiner relied upon for showing awake and sleep states for a radiographic capturing apparatus having a far-field antenna for communication with an access point and thus Okazawa is not directed to a wireless charging circuit. 
However the examine respectfully disagree, Timing diagrams are the conventional and the most reliable approach of controlling devices based on a specific function. Okazawa indeed disclose similar timing diagram claimed by the applicant showing awake and sleep states for a device (radiographic capturing apparatus). The purpose the examiner relied on Okazawa’s timing 
One of the ordinary skill in the art incorporating the timing diagram in a wireless power transmission device does not teach away for the primary invention but improves the device of Lee by precisely controlling when the wireless device should be in a sleep state and/or mode. 

	Re Claim 12, applicant argues that the claim recites a probe frequency equal to 101% to 150% of the wireless power receiving circuit resonant frequency and the ref teaches a range from 100 to infinity which is not sufficiently specific by any standard.
However the examiner respectfully disagree, the greater than indeed covers the range claimed by the applicant but to expedite prosecution the examiner has reintroduced a reference Muratov to teach the specific ranges.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/02/2022